Citation Nr: 9901082	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from January 1969 to August 
1970 during which time he had overseas service for a year and 
1 month which included a nonspecified time-frame in the 
Republic of Vietnam.  

Service connection is in effect for tinnitus, rated as 10 
percent disabling; and bilateral defective hearing, rated as 
noncompensably disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran claims that he had pustular skin lesions in 
service while and shortly after he was in Vietnam and exposed 
to Agent Orange.  Available service records show that he did 
have some apparent skin complaints, on one occasion of which 
there was a diagnosis of measles.

In a document submitted by him at the time of a VA 
examination in 1983, he indicated that he had been in school 
from August 1970 to June 1971, and thereafter had worked in 
computers.  

The veteran was examined by VA in January 1983 at which time 
he was noted to have a chronic rash on his chin, thorax and 
back; it was specifically noted that he had also had Agent 
Orange exposure.  One examiner described these lesions as 
maculo-papular in nature.  

One examiner noted that these had been present for more than 
10 years.  Another examiner noted that these particular 
lesions were said to have been constant since 1979 and were 
preceded by burning and itching in locations in the groin, 
chin and elsewhere.  Dermatitis was diagnosed, without a 
finding as to specific etiology at yet absent further 
testing.  It was noted that when the lesions were next 
active, the veteran was to be scheduled for a culture at 
UCLA.  No results of such tests are in the file.

The first VA outpatient treatment records which have been 
acquired start in 1988 and do not deal primarily with skin 
problems.

In a document dated in September 1996, the veteran discussed 
at length his history of skin problems, which he indicated 
started immediately after his return from Vietnam and 
included water blisters on the back of his neck, middle of 
his chest and chin, with intense itching and scratching.  He 
stated that his family and friends had seen and could 
document that he had had lesions for years.  No statements 
are of record from such observers.  

The veteran further detailed his more recent skin eruptions 
and indicated that he had then and since been seen by both 
private and VA facilities none of whom could immediately 
provide a diagnosis or etiology for the problems.


The veteran also argues that he has been treated all along 
for the same disorder which had continued to present on an 
every 2-3 month basis.  In a VA Form 21-4138, dated in 
October 1996, he related the circumstances of the initial 
testing of material drawn from his skin lesions, and the 
problems with obtaining those results from the mid-1970's.  

The veteran has been scheduled for several VA dermatological 
examinations, for which he has been unable to appear, and in 
most cases of which, he has provided statements describing 
the legitimate problems precluding his presence.  There is no 
annotated reason given for his not appearing at the most 
recently scheduled VA examination in November 1997.

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1998) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1998).  

[For purposes of this discussion, herbicide agent or 
herbicide, dioxins, Agent Orange, etc., are all terms that 
are used fairly interchangeably to reflect the basic 
properties of the chemicals to which a veteran may have been 
subjected while in Southeast Asia during a given period of 
time, and which was the alleged source of alleged disability, 
in this case, a chronic skin disorder.]

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkins disease; non-
Hodgkins lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.307(e) (1998).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1998).  [The Secretary has also determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  59 Fed. 
Reg. 341-46 (January 4, 1994)].

Provisions of 38 C.F.R. § 3.307(6)(iii) (1998) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease shall 
be presumed to have been exposed to the herbicides...and that 
the last date on which such a veteran shall be presumed to 
have been exposed to an herbicide will be the last date on 
which he or she served in the Republic Of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

The Court has held that special presumptions, etc. and/or 
other standards do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, service connection may be 
established through competent lay evidence, not medical 
records alone.  Horowitz, op. cit.  



In such a case, as in other situations dealing with special 
provisions of 38 U.S.C.A. § 1154, an individual may well 
provide data with regard to incidents which took place, etc. 
although a lay witness is not capable of offering evidence 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board has the duty to assess the credibility and weight 
to be given all of the evidence  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)); see also Culver v. Derwinski, op. 
cit.  

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to Agent Orange 
and the legislative and other machinations associated 
therewith, the Court recently found that plausible medical 
evidence of the existence of a current presumptively service-
connected disease with an open-ended presumption period is 
sufficient to present a well-grounded service connection 
claim as to that disease.  The case also holds that the 
presence of the disease would carry with it the presumption 
of nexus to service as well.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1996).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  The 
Court has often held that satisfactory evidence means 
credible evidence as characterized in Caluza and Collette 
cases, op. cit.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Pursuant to VAs duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the appellate issue pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran should be requested to 
provide further information including 
appropriate releases, identification of 
dates, etc., concerning any and all 
sources of clinical material concerning 
his treatment for dermatological problems 
in and shortly after service, and with 
regard to the ongoing nature thereof 
since that time including the period when 
he was in school, etc.  

The veteran may wish to submit written 
supportive documentation from the friends 
and family members that he claims have 
all observed his skin problems in and 
since service, and/or documents from 
employers and educational institutions 
which may have verification of such.  

The RO should assist him in this regard 
as required.  Regardless of the veterans 
response, the RO should secure all 
outstanding VA treatment records.

2.  If the veteran has undergone 
pathological or histological testing at 
UCLA or any other facility with regard to 
the etiology and other nature of any 
contents drawn from his skin disorder 
when in an active state, the results of 
such testing should be acquired, after 
clarification from the veteran, and added 
to the claims folder.

3.  The veteran should then be reexamined 
by a VA dermatologist who has not 
previously seen him, on a fee basis if 
necessary, to determine if any skin 
disorder(s) currently manifested is/are 
either chloracne or other acneiform 
disease consistent with chloracne, with 
comprehensive discussion as to all facets 
thereof.  

The claims file, and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  The examiner must be requested 
to express opinions as to whether any 
skin disorder(s) currently found on 
examination is/are related to skin 
symptomatology reported in service, or 
related to service on any basis.  Any 
opinions expressed as to the etiology, 
impacting factors, nature and extent of 
severity and diagnosis of skin problems 
must be accompanied by a complete 
rationale.  

The RO should maintain copies of all 
notifications to the veteran of a 
scheduled examination and any responses 
thereto.

4.  Thereafter, the RO should also review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder as 
secondary to Agent Orange exposure.

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
